In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-12-00330-CV


                        DAVID NEAL DUNCAN, APPELLANT

                                          V.

                           GARY F. PRESCOTT, APPELLEE

                          On Appeal from the 251st District Court
                                   Randall County, Texas
               Trial Court No. 60,787-C, Honorable Don Emerson, Presiding

                                 November 14, 2013

                           ON CONSENT TO REMITTITUR

                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellee, Gary F. Prescott, has timely filed with this Court his consent to

remittitur as suggested by this Court’s order dated October 11, 2013. See Duncan v.

Prescott, No. 07-12-00330-CV, 2013 Tex.App. LEXIS 12705, at *16–17 (Tex. App.—

Amarillo Oct. 11, 2013, order). Pursuant to our order and in accordance with Prescott’s

consent to the remittitur, we reform the trial court’s judgment to reflect that Prescott

recover from David Neal Duncan $10,000.00 in exemplary damages along with
$1,650.00 in compensatory damages as already recited in the trial court’s original

judgment. See TEX. R. APP. P. 46.3.


      We affirm the trial court’s judgment as so reformed. See TEX. R. APP. P. 43.2(b).




                                                     Mackey K. Hancock
                                                         Justice




                                           2